STATE v. ALLEN



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:STATE v. ALLEN

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




STATE v. ALLEN2021 OK CR 13Case Number: S-2019-849Decided: 05/20/2021STATE OF OKLAHOMA, Appellant v. KELVIN WAYNE ALLEN & TAMI LEANN WARE
Cite as: 2021 OK CR 13, __  __


ORDER AUTHORIZING PUBLICATION
¶1 Upon further deliberation, we find that the prior opinion handed down in the above styled and numbered appeal on January 28, 2021, should be released for publication. 
¶2 IT IS THEREFORE THE ORDER OF THIS COURT that the opinion previously entered in this case, as corrected, supplemented and paragraphed is hereby AUTHORIZED FOR PUBLICATION.
¶3 The Clerk of this Court is directed to transmit a copy of this Order to the Court Clerk of Craig County; the District Court of Craig County, the Honorable Shawn S. Taylor, District Judge; and counsel of record.
¶4 IT IS SO ORDERED.
¶5 WITNESS OUR HANDS AND THE SEAL OF THIS COURT this 20th day of May, 2021.
/S/DANA KUEHN, Presiding Judge
/S/SCOTT ROWLAND, Vice-Presiding Judge
/S/GARY L. LUMPKIN, Judge
/S/DAVID B. LEWIS, Judge - Dissenting
/S/ROBERT L. HUDSON, Judge
ATTEST:
/s/John D. HaddenClerk 



LEWIS, J., DISSENTING:
¶1 I respectfully dissent from publication of this opinion. As the opinion concedes, this case is "easily resolved" by Green v. State, 2020 OK CR 18, 474 P.3d 886. In Green, the Court held that the mother neglected her unborn child by exposing the child to dangerous drugs. In this case, the Court held that two parents neglected their unborn child by exposing the child to dangerous drugs.
¶2 The trial court granted these motions to quash on October 30, 2019. This Court decided Green on September 10, 2020. Neither the trial court, nor even the State in its appellate brief, filed May 17, 2020, had the benefit of Green. There could be no real abuse of lower court discretion where there was no clear authority at the time.
¶3 This case could have been summarily reversed and remanded with a bare citation to Green. Any but an obtuse magistrate or trial court would look and see that Green holds child neglect can be committed against an unborn child. Another new opinion, so swiftly on the heels of Green, dilutes our leading authority and invites trifling attempts to distinguish away what has already been made clear.


Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



Oklahoma Court of Criminal Appeals Cases
 CiteNameLevel
 2020 OK CR 18, 474 P.3d 886, STATE v. GREENDiscussed


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA